`USIX:S[HQY

 

DOCUMENT

UNITED STATES DISTRICT COURT §%E§;ROPUCALLYETLED
SOUTHERN DISTRICT OF NEW YORK ` ~___”_______-_
_____________________________________ X DATE FILED 1M2_QL
UNITED STATES OF AMERICA '

~against~ :
ALDO MITCHELL : No. 96 Cr. 126 (JFK)

: OPINION & ORDER
Defendant. :

_____________________________________ X
APPEARANCES

FOR ALDO MITCHELL
Pro se

JOHN F. KEENAN, United States District Judge:

Before the Court is pro se Defendant Aldo Mitchell’s motion
for a sentence modification, pursuant to 18 U.S.C. §
3582(0)(1)(B). For the reasons below, this motion is denied.

I. Background
A. Mitchell’s Sentencing

On July 28, 2000, following a jury trial, Mitchell was
convicted of RICO conspiracy in violation of 18 U.S.C. § 1962(d)
(Count Two); conspiracy to interfere with commerce through
threats or violence in violation of 18 U.S.C. § 1951 (Count
Six); and attempt to interfere with commerce through threats or
violence in violation of 18 U.S.C. § 1951 (Count Seven). On
March 26, 2001, the Court sentenced Mitchell to twenty years’
imprisonment on Count Two, ten years’ imprisonment on Count SiX,

and ten years’ imprisonment on Count Seven. The Court held that

1

the sentence for Count Six was to run consecutively with Count
Two, but that the sentence for Count Seven was to run
concurrently with the other sentences. This gave Mitchell a
total sentence of 30 years’ imprisonment.
B. Relevant Procedural History

On March 29, 2019, Mitchell filed the instant motion,
pursuant to 18 U.S.C. § 3582(c)(1)(B), for a sentence
modification. (Mot. to Modify Def.'s Sent., ECF No. 802 (filed
Mar. 29, 2019) [hereinafter “Mot.”].)

II. Discussion

Because Mitchell is appearing pro se, the Court construes

his submission liberally and interprets it to raise the

strongest argument that it suggests. See Triestman v. Fed.

 

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006).

 

18 U.S.C. § 3582(c)(1)(B) gives a federal court the
authority to modify a sentence pursuant to either the terms of
Federal Rule of Criminal Procedure 35 or a statute “expressly

permit[ing]” a sentence modification. United States v. Vargas,

 

No. 07 Cr. 1099-01 (NRB), 2014 WL 6850978, at *2 (S.D.N.Y. Dec.
3, 2014) (citing 18 U.S.C. § 3582(c)(1)(B)). Rule 35 permits
the correction or reduction of a sentence where (1) a
petitioner, within fourteen days of sentencing, moves for a
correction of “a sentence that resulted from arithmetical,

technical, or other clear error” or (2) the government, within

one year of sentencing, moves for a sentence reduction based on
a defendant’s substantial post-sentencing assistance. §ee Fed.
R. Crim. Pro. 35. Here, Mitchell has made no mention of Rule 35
and, in any case, as more than eighteen years has passed since
sentencing, any motion based on Rule 35 appears to be time-
barred. Accordingly, Mitchell’s 18 U.S.C. § 3582(c)(1)(B)
motion must be based on a statute which expressly permits a
sentence modification.

A.28 U.S.C. § 1651(a) as the Basis for a
§ 3582(c)(1)(B) Motion

Mitchell argues that the All Writs Act, 28 U.S.C. §
1651(a), expressly permits a sentence modification by way of a
writ of audita guerela. (Mot. 1-2, 7.) The All Writs Act,
however, is “a residual source of authority to issue writs that

are not otherwise covered by statute.” Pa. Bureau of Corr. V.

 

U.S. Marshall Serv., 474 U.S. 34, 43 (1985). Indeed, “where a

 

statute specifically addresses the particular issue at hand, it
is that authority, and not the All Writs Act, that is
controlling.” ld. Here, Mitchell moves for a sentence

modification based on a holding in Setser v. United States, 566

 

U.S. 261 (2012) which, he argues, rendered erroneous the Court’s
decision to run two of Mitchell’s sentences consecutively,
rather than concurrently. (Mot. at 2-7.) Such an argument,

however, is a challenge to the legality of Mitchell’s sentence

that must be heard as a 28 U.S.C. § 2255 motion. Cephas v. Nash,
328 F.3d 98, 103 (2d Cir. 2003) (“[F]ederal prisoners
challenging the legality of their convictions or sentences must
proceed by way of a” 28 U.S.C. § 2255 motion)); Estrella v.
United States, Nos. 11 Civ. 4639 (JFK), 01 Cr. 984-02 (JFK),
2011 WL 3667431, at *2-3 (S.D.N.Y. Aug. 22, 2011) (construing a
petition for audita querela relief based on a then-recent
Supreme Court holding that might render petitioner's counsel's
assistance ineffective as a 28 U.S.C. § 2255 motion). Where, as
here, a federal prisoner may seek a sentencing reduction by way
of a 28 U.S.C. § 2255 motion, 28 U.S.C. § 1651(a) is

inapplicable. United States v. Quintieri, 547 F. App'x 32, 33

 

(2d Cir. 2013) (summary order) (“[Audita querela relief] is
generally not available to review a criminal conviction if the
petitioner could have raised his or her claims in a 28 U.S.C. §

2255 motion.”); Pipola v. United States, 430 F. App’x 31, 32 (2d

 

Cir. 2011) (summary order) (holding that audita querela relief
is unavailable because 28 U.S.C. § 2255 afforded relief for a

petitioner's claim); United States v. Barnes, No. 09 Cr. 1053

 

(SAS), 2014 WL 1621476, at *1 (S.D.N.Y. Apr. 22, 2014) (denying
relief under the All Writs Act where each of petitioner's

arguments could have been brought as a 28 U.S.C. § 2255 motion).
Since 28 U.S.C. § 1651(a) is inapplicable, Mitchell cannot rely

on it “as a statute that expressly provides authority for

sentence modification under 18 U.S.C. § 3582(c)(1)(B).” Ping v.
United States, No. 08-CV-5295 (JS), 2010 WL 3257681, at *4
(E.D.N.Y. Aug. 13, 2010) (finding that a petitioner could not
rely on 28 U.S.C. § 1651(a) as the statute expressly permitting
modification of a sentence under 18 U.S.C. § 3582(c)(1)(B) where
petitioner was able to file a 28 U.S.C. § 2255 motion).
Accordingly, this motion must be denied.

B.28 U.S.C. § 2255 as the Basis for a
§ 3582(c)(1)(B) Motion

Construing Mitchell’s submission liberally and interpreting
it to raise the strongest argument it suggests, the Court next
considers whether Mitchell’s submission would be granted had he
based his 18 U.S.C. § 3582(c)(1)(B) motion on 28 U.S.C. § 2255
instead. The Court finds, however, that such a motion would
still have been dismissed.

28 U.S.C. § 2255 requires that a motion be filed within one
year of “the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively
applicable to cases on collateral review.” 28 U.S.C. §
2255(f)(3). As Mitchell's argument relies on Setser, a case
decided in 2012 (see, e.g., Mot. at 2), even if that decision
was otherwise applicable, any reliance on § 2255 would be time-

barred. As use of § 2255 is time-barred, Mitchell “cannot

therefore rely on § 2255 as expressly allowing the Court to
modify his sentence under his 18 U.S.C. § 3582(c)(1)(B)” motion.
§ing, 2010 WL 3257681, at *4 (holding that where a 28 U.S.C. §
2255 motion is time~barred, a petitioner cannot rely on that
statute as the basis for his 18 U.S.C. § 3582(c)(1)(B) motion).
Accordingly, such a motion would also be dismissed.
Conclusion

For the reasons stated above, Mitchell’s 18 U.S.C. §
3582(c)(1)(B) motion is DENIED.

The Court declines to issue a certificate of appealability
because Mitchell has not made a “substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);

Krantz v. United States, 224 F.3d 125, 127 (2d Cir. 2000).

 

Further, the Court certifies, pursuant to 28 U.S.C. §
1915(a)(3), that any appeal from this Order would not be taken

in good faith. See Coppedge v. United States, 369 U.S. 438, 444-

 

45 (1962).

The Clerk of Court is respectfully directed to terminate
the motion docketed at ECF No. 802.
SO ORDERED.

Dated: New York, New York a ,/ l F
Aprii ;g¢, 2019 UQL;<v/W:// /@,z/,L{M/

John F. Keenan
United States District Judge

